Dismissed and Memorandum Opinion filed November 10, 2005








Dismissed and Memorandum Opinion filed November 10,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00857-CR
____________
 
RICARDO SMALLHORN MURRAY,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
176th District Court
Harris County, Texas
Trial Court Cause No. 970,712
 

 
M E M O R A N D U M   O P I N I O N
Appellant seeks to appeal the trial court=s denial of his post-conviction writ
of habeas corpus.  An intermediate
appellate court of appeals has no jurisdiction over post-conviction  writs of habeas corpus in felony cases.  See Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon 2005).   Post-conviction writs of habeas corpus are
to be filed in the trial court in which the 
conviction was obtained and made returnable to the Court of Criminal
Appeals.  Id.  
Accordingly, the appeal is ordered dismissed.
 




PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 10, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).